ORDER
.On March 22, 2004, this Court’s Chief Disciplinary Counsel filed a Petition for Interim Suspension which avers that the Respondent, Lawrence S. Groff, a member of the Rhode Island Bar, has engaged in serious professional misconduct. Disciplinary Counsel requests that this Court suspend the Respondent’s license to practice law pending further proceedings before the Disciplinary Board, and that we appoint a Special Master to take control of and inventory the Respondent’s pending client files.
*761On April 8, 2004, Respondent’s counsel appeared before this Court, and advised us that the Respondent consents to the relief requested by Disciplinary Counsel.
Accordingly, it is hereby ordered, adjudged and decreed that the Respondent, Lawrence S. Groff, is hereby suspended from engaging in the practice of law in this State until further Order of this Court. It is further ordered that David D. Curtin, in his capacity as Chief Disciplinary Counsel, is appointed as Special Master to take possession of Respondent’s client files, to inventory them, and to take whatever steps are necessary to protect the client’s interests.
The Respondent is hereby ordered to cooperate with Disciplinary Counsel to effect the orderly transfer of the client files.